McCOY, J.
[1] By application for a writ of prohibition plaintiff has assailed the constitutionality of chapters 333 and 334, Laws of 1917. These legislative acts by their terms purport to provide for the establishment and maintenance of a system of rural credits for the loaning, of money by the state upon farm lands within this state; authorizing the state to borrow money on its warrants and bonds, secured by the good faith and credit of the state; creating a rural credit board for the management of said rural' credit system, and defining the powers and duties thereof; making an appropriation of $200,000 to be used in establishing and maintaining said system; and providing for the issuing and negotiation of bond's for the creation of a rural credits fund from which to maintain such system' and make loans upon said lands. The expressed purpose of these acts is to foster and encourage agriculture, dairying, and live stock raising, and the development and improvement of farm lands within this state. It is alleged in the petition and admitted by the defendant that the plaintiff is a taxpayer and. owns property upon which he could not procure a loan under said rural credit enactments; that said rural credit board created by said enactments is now about to enter into an agreement to borrow $200,000 on the good faith and credit of the state, and to issue and deliver and sell the bonds of the state of South Dakota in said amount, the proceeds of such bonds to be used in loaning money on farm real estate, and that said board is also threatening and planning toi borrow other and larger sum's of money for said purpose upon the faith and credit of the state. It is the contention of plaintiff that said legislative enactments are unconstitutional and void, in that they are repugnant to and in contravention of sections 2, 13, 17, and 18, art. 6, and section 2, art. 11 and section 2, art. 13, and that said laws were not passed in conformity with the provisions of article 3, of our state Constitution. Section 2, art. 6, provides that no person shall be deprived of life, liberty, or property without due process of law; section 13 provides that private property shall not be taken for public use without just compensation; section 17 provides that no tax or duty shall be imposed without the consent of the people or their representatives in the Legislature, *383and all taxation shall be equal and uniform; and section 18 provides that no law shall be passed, granting to- any citizen, class of citizens, or corporation privileges or immunities which upon the same terms shall not equally belong to all citizens or corporations. Section 2, art. n, provides that all taxes shall be uniform on all property, and shall be levied and collected for public purposes only; and section 2, art. 13, provides that for the purpose of defraying extraordinary expenses and making public improvements, or to meet casual deficits or failure in revenue, the state may contract debt never to exceed with previous debts in the aggregate $100,000, and no greater indebtedness shall be incurred except for the purpose of repelling invasion, suppressing insurrection, or defending the state or the United States in war. But for the amendment to section 1, art. 13, of our state Constition, adopted by the people of this state at the general election in November, 1916, we are of the view that the legislative acts in question would be void and in contravention of several of the foregoing mentioned provisions of our state Constitution. Prior to the said amendment of November, 1916, section 1, art. 13, among other thing's, read as follows:
“Neither the state nor any county, township or municipality shall loan or give its credit or make any donations to or in aid of any individual, association or corporation, except for the necessary support of the poor.”
Clearly this provision of the Constitution before its amendment would have prohibited the Legislature from enacting a rural credits law such as is in question here. By the 1916 amendment the people of this state undertook to- and did authorize the Legislature, and gave to it power to establish and maintain a rural credit system, the said amendment being as' follows.
“That the state or any county or two or more counties jointly may establish'and maintain a system of rural credits and thereby loan money and extend credit to the people of this state upon real estate security in such manner and upon such terms and conditions as may be prescribed by general law.”
■See Laws 191*5, c. 233.
[2] This is a broad, sweeping, unconditional, unlimited, and unqualified amendment, which is the last mandate of the people, in whom resides all fundamental lawmaking power, authorizing and *384empowering the Legislature to establish a rural credits system and prescribe the terms and! conditions thereof. Ordinarily the provisions of a state Constitution are limitations upon the plenary power of the state lawmaking body. Under the broad and comprehensive effect of section i, art. 13, as it existed prior to 1916, a rural credits law, such.as the one in question, could not have been legally enacted by our Legislature in the exercise of its plenary power. To expressly give power to the Legislature to enact such a law the said amendment was adopted at the 1916 general election. Under the well-established rules governing the construction of 'Constitutions, adhered to by the courts of this country, where a power is expressly granted to a legislative body, everything necessary to effect and carry out the object and purposes of the express power thus- granted is also, by necessary implication, granted to the Legislature and the executive officers who are intrusted with the duty of administering such power. It therefore necessarily follows that every other provision of the state-Constitution in conflict with the express power thus granted, and its substantial fulfillment, are to that extent modified and qualified and made subservient to the purposes of the express power so granted. We are therefore of the opinion that all the provisions of our state Constitution which would otherwise have prohibited the enactment of said rural credits system law have been modified and qualified and made subservient to the express and necessarily implied provisions of the 1916 amendment; that under the provisions of this .amendment the Legislature was empowered and authorized to establish and maintain any adequate system, of rural credits suitable to the conditions existing in this state, not in conflict with this amendment; that by this amendment the people of this state fully and completely authorized the Legislature to enact any and! all laws necessary to establish an adequate and full and complete rural credit system, such as might reasonably be suited to the condition applicable to the state of South Dakota. Approximately there are 49,000,000 acres of land in this state, the greater majority of which is agricultural. About 16,000,000 acres, or one-third thereof, are now in a state of actual cultivation. There is now in this state a mortgage indebtedness upon farm lands of about $25,000,000. It is reasonable to infer that a large portion of this mortgage .indebtedness would be the *385subject of and come under the operation of the rural credit system established under the laws in question.' When the Legislature was expressly clothed with power to establish 'and maintain a ■system of rural credits; that meant power to establish any adequate system appropriate and sufficient, uhder the existing conditions and needs of the state; to accomplish the purpose for which the amendment was adopted. If is not for this court to say that some other or better way might have been 'enacted.
[3] Some contention has been advanced that the necessary funds for making loans under such' system might be procured by some system of direct taxation, and without going beyond the limit of $100,000 indebtedness. We are of the view that such contention is untenable, impracticable, and unreasonable, and would not result in creating1 the one-thousandth part' of the funds necessary for an adequate rural credit system, suitable for the needs and conditions' existing in the state, such as were in- contemplation of the people when adopting said 1916 amendment. We are of the view that the Legislature was invested by the 1916 amendment with full power and authority to- enact such legislation as in its wisdom it might -deem proper to provide the necessary funds to render the power thus granted effective and adequate' as applied to' the existing conditions within this state in the light of which the people of the state adopted said: amendment.
[4, 5] It is urged that the enactments in question are in violation of the Fourteenth Amendment to- the federal Constitution. It 'is the contention of plaintiff that the effect of this rural credits law deprives- -him of his property without due process of law, and denies to him the equal protection of the law guaranteed by the Constitution. We are of the view that this contention is not tenable. It was not'the purpose of this amendment to prevent the states from classifying the subjects- of legislation and making different regulations’■ as to-the property of different individuals differently situated. This provision of the 'Constitution is satisfied if all persons similarfy situated 'are treated alike in privileges conferred or liabilities imposed, the test being whether or not the classification rests upon some' difference bearing a reasonable and just relation to the 'act in respect to which the classification is *386proposed, though it need not always depend on scientific or marked distinctions in things or persons or relations; but it suffices if it is practical and not palpably arbitrary. 9 Fed. St. Ann., p. 546. In Barbier v. Connolly, 113 U. S. 27, 5 Sup. Ct. 357, 28 L. Ed. 923, the count, among other things, said:
‘.‘Neither the amendment — broad and comprehensive as it is —nor any other amendment was designed to interfere with the power of' the state, sometimes termed its police power, to prescribe regulations to promote the health, peace, morals, education, and good order of the people and to legislate so as to increase the industries of the state, develop its resources, and add to its wealth and prosperity. From the very necessities of society, legislation of a special character, having these objects in view, must often be had in certain districts, such as for draining marshes and irrigating arid plains. Special burdens are often necessary for general benefits, for supplying water, preventing fires, lighting districts, cleaning streets, opening parks, and many other objects. Regulations for these purposes may press with more or less weight upon one than upon .another, but they are designed, not to impose unequal or unnecessary restrictions upon any one, but to promote, with as little individual inconvenience as possible, the general good, though, in many respects, special in their character, they do not furnish just ground for complaint if they operate alike upon all persons and property under the same circumstances and conditions.”. ,
The question involved in Hill v. Rae, 52 Mont. 378, 158 Pac. 826, L. R. A. 1917A, 495, was very similar to the question involved in this case. In that case the farm loan act of the state of .Montana, being chapter 28, Laws of X9X'S, was involved. In that case it was urged, the same as here, that the farm loan act was in violation of the Fourteenth Amendment; but the court held that the classification of real property into urban and non-urban, in establishing a system for making loans solely on non-urban property, was not 'am unreasonable or unconstitutional classification within the purview of the Fourteenth Amendment. In a state so exclusively agricultural as this, whatever will foster, encourage, develop, and improve farm property will result in benefit to the urban property 'owners. In this state the value of. city property depends to a great extent upon the development *387and improvement of' surrounding farm land. Whatever tends to develop and improve farm lands tends also for the general good and general welfare of the entire people of this state, whether city or otherwise, and it is not unjust discrimination, under such circumstances, to tax city property for the purpose of maintaining a rural credit system such as is involved in this action. Therefore we are of the opinion that the rural credits law in question is neither in conflict with the Fourteenth Amendment to the fed,eral Constitution nor any of the provisions of the Constitution of this state. We are also of the view, after careful examination, that said enactments in question were regularly and lawfully passed and enacted in accordance with the constitutional provisions of this state relative to the enactment of laws, and that said chapters 333 and 334, Laws of 1917, are now in full force and effect.
The application for writ of prohibition is .denied.